DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 20 of prior U.S. Patent No. 11188441. This is a statutory double patenting rejection.
A comparison of instant claim 1 and claim 1 of the ‘441 patent follows.
Instant claim 1
‘441 Claim 1
Explanation:
A system, comprising:
A system, comprising:
Identical
a first computing device that is configured to:
a first computing device that is configured to:
Identical
generate a sampling ID in association with an operation of an application;
generate a sampling ID in association with an operation of an application;
Identical
compare a sampling rate associated with the first computing device with a value derived from the sampling ID; and
determine whether or not to sample, the determining comprising at least comparing a sampling rate associated with the first computing device with a value derived from the sampling ID;
The ‘441 patent recites an action to determine, followed by a definition of what determining comprises. The definition of the determining action is a single action, which is identical to that recited in the instant claim. Thus there is nothing that would distinguish the recitation of the patent from the instant claim.
record telemetry about processing of the operation by the first computing device based on the comparing.
in response to determining to sample, record telemetry about processing of the operation by the first computing device; and
The comparison action recited in the instant claim results in a binary decision, and this binary decision is used to determine whether or not telemetry is recorded. The patent recitations explicitly state the two binary outcomes wherein telemetry is either recorded or not recorded on the basis of the determination, i.e. the comparison action.

in response to determining not to sample, not record telemetry about processing of the operation by the first computing device.



	Claims 2-10 of the instant application and claims 2-10 of the ‘441 patent recite identical language. The order in which the claims are presented differs, but the dependency and the recited limitations do not.
	Instant claim 20 relates to claim 20 of the ‘441 patent in a manner substantially similar to that of instant claim 1 and ‘441 claim 1. The analysis will not be repeated.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 11188441. Although the claims at issue are not identical, they are not patentably distinct from each other because the recite nearly identical language. Instant claims 11-19 recite the functions performed by the program logic, whereas claims 11-19 of the ‘441 patent recite means plus function language that define elements of the program logic by the reciting identical functions to those recited in the instant claims. The ‘441 claims therefore anticipate the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10635567. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘567 patent disclose all limitations of the instant claims and therefore anticipate the instant claims.
A comparison of recitations of the instant claim 1 and claim 1 of the ‘567 patent is provided as an example:
Instant claim recitations
‘567 recitations
A system, comprising: 
a first computing device that is configured to:
A system, comprising: 
a first computing device that is configured to:
generate a sampling ID in association with an operation of an application;
associate an operation identifier (ID) with an operation of an application; 
generate a sampling ID, generating the sampling ID comprising transforming a telemetry scope ID from a first value in a first domain to a second value in a second domain;
compare a sampling rate associated with the first computing device with a value derived from the sampling ID; and
determine whether or not to sample, the determining comprising at least comparing a ratio between the sampling ID and a size of the second domain with a sampling rate associated with the first computing device;
record telemetry about processing of the operation by the first computing device based on the comparing.
in response to determining to sample, record telemetry about processing of the operation by the first computing device; 

and in response to determining not to sample, not record any telemetry about the processing of the operation by the first computing device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘697 to Nayshtut et al. discloses an expiring identifier that a single provider can use to track useful user data for a defined time period.
‘135 to Darg discloses systems and methods for rendering a user anonymous when providing data to a third party through a special service provider web application.
‘388 to Eidson et al. discloses tokenizing of log record fields to render the source of the records unidentifiable to downstream consumers.
‘164 to Kulkarni et al. discloses protecting privacy of collected user data using rounding and memoization.
‘262 to Krajec discloses using various means to obfuscate trace data at a secure location prior to sending the data to a remote server.
‘135 to Narayan et al. discloses systems and methods for collecting and aggregating metrics for a software service that operates across a plurality of distributed nodes.
‘692 to Saravanan et al. discloses aggregating collected information associated with a user at a trusted 3rd party and resolving inconsistencies prior to compiling a report.
‘885 to Arad et al. discloses replacing confidential values with obfuscated identifiers prior to transmitting to an untrusted environment.
‘715 to Krogius discloses protecting user privacy while collecting telemetry data by performing cryptographic hashes on filenames.
‘086 to Blom discloses determining privacy risk of exposing a user's identity or other privacy concerns based on the richness or breadth of information made available in a variety of modalities and recommending changes to counter the risk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113